ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_00_EN.txt.             COUR INTERNATIONALE DE JUSTICE


                RECUEIL DES ARRÊTS,
         AVIS CONSULTATIFS ET ORDONNANCES


           VIOLATIONS ALLÉGUÉES
DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
         DANS LA MER DES CARAÏBES
              (NICARAGUA c. COLOMBIE)

          DEMANDES RECONVENTIONNELLES


          ORDONNANCE DU 15 NOVEMBRE 2017




                   2017
            INTERNATIONAL COURT OF JUSTICE


              REPORTS OF JUDGMENTS,
           ADVISORY OPINIONS AND ORDERS


            ALLEGED VIOLATIONS
 OF SOVEREIGN RIGHTS AND MARITIME SPACES
           IN THE CARIBBEAN SEA
              (NICARAGUA v. COLOMBIA)

                 COUNTER-CLAIMS


             ORDER OF 15 NOVEMBER 2017

                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                         demandes ­reconventionnelles, ordonnance du 15 novembre 2017,
                                           C.I.J. Recueil 2017, p. 289




                                                Official citation :
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                                 Counter-Claims, Order of 15 November 2017,
                                          I.C.J. Reports 2017, p. 289




                                                                                1127
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157325-1




4 CIJ1127.indb 2                                                                            17/04/18 11:10

                                    15 NOVEMBRE 2017

                                     ORDONNANCE




           VIOLATIONS ALLÉGUÉES
DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
         DANS LA MER DES CARAÏBES
          (NICARAGUA c. COLOMBIE)
      DEMANDES RECONVENTIONNELLES




            ALLEGED VIOLATIONS
 OF SOVEREIGN RIGHTS AND MARITIME SPACES
           IN THE CARIBBEAN SEA
          (NICARAGUA v. COLOMBIA)
             COUNTER-CLAIMS




                                15 NOVEMBER 2017

                                        ORDER

                                                                     289



              INTERNATIONAL COURT OF JUSTICE

                              YEAR 2017
                                                                                2017
                                                                            15 November
                            15 November 2017                                General List
                                                                               No. 155


           ALLEGED VIOLATIONS
OF SOVEREIGN RIGHTS AND MARITIME SPACES
          IN THE CARIBBEAN SEA
                    (NICARAGUA v. COLOMBIA)

                         COUNTER-CLAIMS




                                ORDER


 Present: President Abraham; Vice-President Yusuf; Judges Owada,
          Tomka, Bennouna, Cançado Trindade, Greenwood, Xue,
          Donoghue, Gaja, Sebutinde, Bhandari, Robinson, Gevorgian;
          Judges ad hoc Daudet, Caron; Registrar Couvreur.



   The International Court of Justice,
    Composed as above,
    After deliberation,
    Having regard to Article 48 of the Statute of the Court and to Arti-
 cle 80 of the Rules of Court,
    Makes the following Order:
   Whereas:
   1. By an Application ﬁled in the Registry of the Court on 26 Novem-
 ber 2013, the Government of the Republic of Nicaragua (hereinafter
 “Nicaragua”) instituted proceedings against the Republic of Colombia
 (hereinafter “Colombia”) concerning a dispute in relation to “the viola-

                                                                       4

        sovereign rights and maritime spaces (ord. 15 XI 17)             290

tions of Nicaragua’s sovereign rights and maritime zones declared by the
Court’s Judgment of 19 November 2012 [in the case concerning Territo-
rial and Maritime Dispute (Nicaragua v. Colombia)] and the threat of the
use of force by Colombia in order to implement these violations”.
   2. In its Application, Nicaragua invoked as a basis of the jurisdiction
of the Court Article XXXI of the American Treaty on Paciﬁc Settlement
signed at Bogotá on 30 April 1948 (hereinafter the “Pact of Bogotá”). In
the alternative, Nicaragua stated that the jurisdiction of the Court “lies in
its inherent power to pronounce on the actions required by its Judg-
ments”.
   3. By an Order of 3 February 2014, the Court ﬁxed 3 October 2014 as
the time-limit for the ﬁling of the Memorial of Nicaragua and 3 June 2015
for the ﬁling of the Counter-Memorial of Colombia. Nicaragua ﬁled its
Memorial within the time-limit so prescribed.
   4. On 19 December 2014, within the time-limit set by Article 79, para-
graph 1, of the Rules of Court, Colombia raised preliminary objections
to the jurisdiction of the Court. Consequently, by an Order of 19 Decem-
ber 2014, the President, noting that, by virtue of Article 79, paragraph 5,
of the Rules of Court, the proceedings on the merits were suspended,
and taking account of Practice Direction V, ﬁxed 20 April 2015 as
the time-limit for the presentation by Nicaragua of a written statement of
its observations and submissions on the preliminary objections raised
by Colombia. Nicaragua ﬁled its statement within the prescribed time-
limit.
   5. The Court held public hearings on the preliminary objections raised
by Colombia from 28 September to 2 October 2015. By a Judgment dated
17 March 2016, the Court found that it had jurisdiction, on the basis of
Article XXXI of the Pact of Bogotá, to adjudicate upon the dispute
between Nicaragua and Colombia regarding the alleged violations by
Colombia of Nicaragua’s rights in the maritime zones which, according
to Nicaragua, the Court declared appertain to Nicaragua in its above-
mentioned Judgment of 19 November 2012.
   6. By an Order of 17 March 2016, the Court ﬁxed 17 November 2016
as the new time-limit for the ﬁling of the Counter-Memorial of Colombia.
The Counter-Memorial was ﬁled within the time-limit thus ﬁxed. In
Part III of its Counter-Memorial, Colombia, making reference to Arti-
cle 80 of the Rules of Court, submitted four counter-claims.
   7. Referring to Article 53, paragraph 1, of the Rules of Court, the
Government of the Republic of Chile and the Government of the Repub-
lic of Panama asked to be furnished with copies of the pleadings and
documents annexed in the case. Having ascertained the views of the Par-
ties in accordance with the same provision, the Court decided to grant
each of these requests. However, further to a speciﬁc request received
from the Agent of Colombia, the Court decided that the copies of the
Counter-Memorial being furnished would not include Annexes 28 to 61
“for reasons of national security”. The Registrar duly communicated
these decisions to the said Governments and to the Parties.

                                                                           5

        sovereign rights and maritime spaces (ord. 15 XI 17)             291

   8. At a meeting held by the President of the Court with the representa-
tives of the Parties on 19 January 2017, Nicaragua indicated that it con-
sidered the counter-claims contained in the Counter-Memorial of
Colombia to be inadmissible, and proposed that Nicaragua and Colom-
bia each be given three months, successively, to ﬁle written observations
on the admissibility of Colombia’s counter-claims. At the same meeting,
Colombia stated that it considered three months to be an excessively long
period of time, but that in any case it wished to beneﬁt from the same
amount of time as that accorded to Nicaragua for the preparation of its
written observations.
   9. By letters dated 20 January 2017, the Registrar informed the Parties
that the Court had decided that the Government of Nicaragua should spec-
ify in writing, by 20 April 2017 at the latest, the legal grounds on which it
relied in maintaining that the Respondent’s counter-claims were inadmis-
sible, and that the Government of Colombia should present its own views
on the question in writing, by 20 July 2017 at the latest. Nicaragua and
Colombia submitted their written observations on the admissibility of
Colombia’s counter-claims within the time-limits thus ﬁxed.

   10. Having received full and detailed written observations from each of
the Parties, the Court considered that it was suﬃciently well informed of
their respective positions as to the admissibility of Colombia’s counter-
claims, and did not consider it necessary to hear the Parties further on the
subject.

                                     *
  11. In the Application, the following claims were presented by Nicara-
gua:
       “On the basis of the foregoing statement of facts and law, Nicara-
    gua, while reserving the right to supplement, amend or modify this
    Application, requests the Court to adjudge and declare that Colombia
    is in breach of:
     — its obligation not to use or threaten to use force under Article 2 (4)
          of the UN Charter and international customary law;


     — its obligation not to violate Nicaragua’s maritime zones as delim-
       ited in paragraph 251 of the ICJ Judgment of 19 November 2012
       as well as Nicaragua’s sovereign rights and jurisdiction in these
       zones;

     — its obligation not to violate Nicaragua’s rights under customary
       international law as reﬂected in Parts V and VI of UNCLOS;



                                                                           6

        sovereign rights and maritime spaces (ord. 15 XI 17)              292

    — and that, consequently, Colombia is bound to comply with the
      Judgment of 19 November 2012, wipe out the legal and material
      consequences of its internationally wrongful acts, and make full
      reparation for the harm caused by those acts.”
  12. In the Memorial, the following submissions were presented by
Nicaragua:
      “1. For the reasons given in the present Memorial, the Republic of
    Nicaragua requests the Court to adjudge and declare that, by its con-
    duct, the Republic of Colombia has breached:
    (a) its obligation not to violate Nicaragua’s maritime zones as delim-
        ited in paragraph 251 of the Court Judgment of 19 November
        2012 as well as Nicaragua’s sovereign rights and jurisdiction in
        these zones;
    (b) its obligation not to use or threaten to use force under Article 2 (4)
        of the UN Charter and international customary law;


    (c) and that, consequently, Colombia has the obligation to wipe out
        the legal and material consequences of its internationally wrong-
        ful acts, and make full reparation for the harm caused by those
        acts.
      2. Nicaragua also requests the Court to adjudge and declare that
    Colombia must:
    (a) Cease all its continuing internationally wrongful acts that aﬀect
        or are likely to aﬀect the rights of Nicaragua.

    (b) Inasmuch as possible, restore the situation to the status quo ante, in
          (i) revoking laws and regulations enacted by Colombia, which
              are incompatible with the Court’s Judgment of 19 November
              2012 including the provisions in the Decrees 1946 of 9 Sep-
              tember 2013 and 1119 of 17 June 2014 to maritime areas
              which have been recognized as being under the jurisdiction or
              sovereign rights of Nicaragua;
         (ii) revoking permits granted to ﬁshing vessels operating in Nic-
              araguan waters; and
        (iii) ensuring that the decision of the Constitutional Court of
              Colombia of 2 May 2014 or of any other National Authority
              will not bar compliance with the 19 November 2012 Judg-
              ment of the Court.
    (c) Compensate for all damages caused insofar as they are not made
        good by restitution, including loss of proﬁts resulting from the
        loss of investment caused by the threatening statements of Colom-
        bia’s highest authorities, including the threat or use of force by
        the Colombian Navy against Nicaraguan ﬁshing boats [or ships

                                                                            7

        sovereign rights and maritime spaces (ord. 15 XI 17)          293

        exploring and exploiting the soil and subsoil of Nicaragua’s con-
        tinental shelf] and third State ﬁshing boats licensed by Nicaragua
        as well as from the exploitation of Nicaraguan waters by ﬁshing
        vessels unlawfully ‘authorized’ by Colombia, with the amount of
        the compensation to be determined in a subsequent phase of
        the case.



    (d) Give appropriate guarantees of non-repetition of its internation-
        ally wrongful acts.”
   13. With regard to the above-mentioned submission 1 (b) in
Nicaragua’s Memorial (quoted in the preceding paragraph), the Court
recalls that in its Judgment on preliminary objections of 17 March 2016,
it found that there was no dispute between the Parties regarding alleged
violations by Colombia of its obligation not to use force or threaten to
use force.
   14. In the Counter-Memorial, the following submissions were pre-
sented by Colombia:
      “I. For the reasons stated in this Counter-Memorial, the Republic
    of Colombia respectfully requests the Court to reject the submissions
    of the Republic of Nicaragua in its Memorial of 3 October 2014 and
    to adjudge and declare that
    1. Nicaragua has failed to prove that any Colombian naval or coast
        guard vessel has violated Nicaragua’s sovereign rights and mari-
        time spaces in the Caribbean Sea;

    2. Colombia has not, otherwise, violated Nicaragua’s sovereign
       rights and maritime spaces in the Caribbean Sea;

    3. Colombia’s Decree 1946 of 9 September 2013 establishing an Inte-
       gral Contiguous Zone is lawful under international law and does
       not constitute a violation of any of Nicaragua’s sovereign rights
       and maritime spaces, considering that:
       (a) the Integral Contiguous Zone produced by the naturally
           overlapping concentric circles forming the contiguous zones
           of the islands of San Andrés, Providencia, Santa Catalina,
           Alburquerque Cays, East-Southeast Cays, Roncador,
           Serrana, Quitasueño and Serranilla and joined by geodetic
           lines connecting the outermost points of the overlapping con-
           centric circles is, in the circumstances, lawful under interna-
           tional law;
       (b) the powers enumerated in the Decree are consistent with
           international law; and


                                                                        8

    sovereign rights and maritime spaces (ord. 15 XI 17)           294

4. No Colombian action in its Integral Contiguous Zone of which
   Nicaragua complains is a violation of international law or of Nic-
   aragua’s sovereign rights and maritime spaces.

  II. Further, the Republic of Colombia respectfully requests the
Court to adjudge and declare that
5. Nicaragua has infringed Colombia’s sovereign rights and mari-
    time spaces in the Caribbean Sea by failing to prevent its ﬂag or
    licensed vessels from ﬁshing in Colombia’s waters;

6. Nicaragua has infringed Colombia’s sovereign rights and mari-
   time spaces in the Caribbean Sea by failing to prevent its ﬂag or
   licensed vessels from engaging in predatory and unlawful ﬁshing
   methods in violation of its international obligations;

7. Nicaragua has infringed Colombia’s sovereign rights and mari-
    time spaces by failing to fulﬁl its international legal obligations
    with respect to the environment in areas of the Caribbean Sea to
    which said obligations apply;
8. Nicaragua has failed to respect the traditional and historic ﬁshing
    rights of the inhabitants of the San Andrés Archipelago, including
    the indigenous Raizal people, in the waters to which they are
    entitled to said rights; and
9. Nicaragua’s Decree No. 33-2013 of 19 August 2013 establishing
    straight baselines violates international law and Colombia’s mar-
    itime rights and spaces.
  III. The Court is further requested to order Nicaragua
10. With regard to submissions 5 to 8:
    (a) To desist promptly from its violations of international law;
    (b) To compensate Colombia for all damages caused, including
         loss of proﬁts, resulting from Nicaragua’s violations of its
         international obligations, with the amount and form of com-
         pensation to be determined at a subsequent phase of the pro-
         ceedings; and
    (c) To give Colombia appropriate guarantees of non-repetition.

11. With regard to submission 8, in particular, to ensure that the
    inhabitants of the San Andrés Archipelago enjoy unfettered
    access to the waters to which their traditional and historic ﬁshing
    rights pertain; and
12. With regard to submission 9, to adjust its Decree No. 33-2013 of
    19 August 2013 in order that it complies with the rules of inter-
    national law concerning the drawing of the baselines from which
    the breadth of the territorial sea is measured.
  IV. Colombia reserves its right to supplement or amend these sub-
missions.”

                                                                     9

        sovereign rights and maritime spaces (ord. 15 XI 17)            295

   15. With regard to the admissibility of the counter-claims presented by
Colombia, Nicaragua, at the end of its written observations, requested
the Court to adjudge and declare that: “Colombia’s ﬁrst, second,
third and fourth counter-claims as presented in its 17 November 2016
Counter-Memorial are inadmissible”.
   16. For its part, at the end of its written observations on the admissi-
bility of its counter-claims, Colombia requested the Court to adjudge and
declare that “the counter-claims made in the Counter-Memorial fulﬁl the
requirements of Article 80 of the Rules of Court and are admissible”.



                        I. General Framework

  17. Article 80 of the Rules of Court provides as follows:
       “1. The Court may entertain a counter-claim only if it comes within
    the jurisdiction of the Court and is directly connected with the
    subject-matter of the claim of the other party.
       2. A counter-claim shall be made in the Counter-Memorial and
    shall appear as part of the submissions contained therein. The right
    of the other party to present its views in writing on the counter-claim,
    in an additional pleading, shall be preserved, irrespective of any deci-
    sion of the Court, in accordance with Article 45, paragraph 2, of these
    Rules, concerning the ﬁling of further written pleadings.

      3. Where an objection is raised concerning the application of
    paragraph 1 or whenever the Court deems necessary, the Court shall
    take its decision thereon after hearing the parties.”
  18. Counter-claims are autonomous legal acts the object of which is to
submit new claims to the Court which are, at the same time, linked to the
principal claims, in so far as they are formulated as “counter” claims that
react to those principal claims (Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide (Bosnia and Herzegov-
ina v. Yugoslavia), Counter-Claims, Order of 17 December 1997,
I.C.J. Reports 1997, p. 256, para. 27; Certain Activities Carried Out by
Nicaragua in the Border Area (Costa Rica v. Nicaragua) and Construction
of a Road in Costa Rica along the San Juan River (Nicaragua v. Costa
Rica), Counter-Claims, Order of 18 April 2013, I.C.J. Reports 2013,
pp. 207-208, para. 19).

  19. Under Article 80, paragraph 1, of the Rules of Court, two require-
ments must be met for the Court to be able to entertain a counter-claim,
namely, that the counter-claim “comes within the jurisdiction of
the Court” and, that it “is directly connected with the subject-matter of
the claim of the other party”. In earlier pronouncements, the Court has
characterized these requirements as relating to the “admissibility of a

                                                                         10

        sovereign rights and maritime spaces (ord. 15 XI 17)            296

counter-claim as such” (Oil Platforms (Islamic Republic of Iran v. United
States of America), Counter-Claim, Order of 10 March 1998, I.C.J. Reports
1998, p. 203, para. 33; Armed Activities on the Territory of the Congo
(Democratic Republic of the Congo v. Uganda), Counter-Claims, Order of
29 November 2001, I.C.J. Reports 2001, p. 678, para. 35; Certain Activities
Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua)
and Construction of a Road in Costa Rica along the San Juan River (Nica-
ragua v. Costa Rica), Counter-Claims, Order of 18 April 2013,
I.C.J. Reports 2013, p. 208, para. 20). In this context, the Court has
accepted that the term “admissibility” must be understood to encompass
both the jurisdictional requirement and the direct-connection requirement
for a claim to be presented as a counter-claim (Jurisdictional Immunities
of the State (Germany v. Italy), Counter-Claim, Order of 6 July 2010,
I.C.J. Reports 2010 (I), p. 316, para. 14; Certain Activities Carried Out by
Nicaragua in the Border Area (Costa Rica v. Nicaragua) and Construction
of a Road in Costa Rica along the San Juan River (Nicaragua v. Costa
Rica), Counter-Claims, Order of 18 April 2013, I.C.J. Reports 2013,
p. 208, para. 20).
   20. The requirements of admissibility under Article 80 of the Rules of
Court are cumulative; each requirement must be satisﬁed for a counter-
claim to be found admissible. In examining those requirements, the Court,
however, is not bound by the sequence set out in that Article (Certain
Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.
Nicaragua) and Construction of a Road in Costa Rica along the San Juan
River (Nicaragua v. Costa Rica), Counter-Claims, Order of 18 April 2013,
I.C.J. Reports 2013, p. 210, para. 27).

  21. In the present case, the Court deems it appropriate to begin with
the question whether Colombia’s counter-claims are directly connected
with the subject-matter of Nicaragua’s principal claims.



                         II. Direct Connection

   22. It is for the Court to assess “whether the counter-claim is suﬃ-
ciently connected to the principal claim, taking account of the particular
aspects of each case” (see Certain Activities Carried Out by Nicaragua
in the Border Area (Costa Rica v. Nicaragua) and Construction of a Road
in Costa Rica along the San Juan River (Nicaragua v. Costa Rica),
Counter-Claims, Order of 18 April 2013, I.C.J. Reports 2013, pp. 211-212,
para. 32).
   23. In previous decisions relating to the admissibility of counter-claims
as such, the Court has taken into consideration a range of factors
that could establish a direct connection in fact and in law between a
counter-claim and the claims of the other party for the purposes of Arti-
cle 80.

                                                                         11

        sovereign rights and maritime spaces (ord. 15 XI 17)            297

   24. With respect to the connection in fact, the Court has considered
whether the facts relied upon by each party relate to the same factual
complex, including the same geographical area or the same time period
(see Certain Activities Carried Out by Nicaragua in the Border Area
(Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica
along the San Juan River (Nicaragua v. Costa Rica), Counter-Claims,
Order of 18 April 2013, I.C.J. Reports 2013, p. 213, para. 34; Application
of the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Bosnia and Herzegovina v. Yugoslavia), Counter-Claims, Order of
17 December 1997, I.C.J. Reports 1997, p. 258, para. 34; Oil Platforms
(Islamic Republic of Iran v. United States of America), Counter-Claim,
Order of 10 March 1998, I.C.J. Reports 1998, p. 205, para. 38). It has also
considered whether the facts relied upon by each party are of the same
nature, in that they allege similar types of conduct (see Certain Activities
Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicaragua)
and Construction of a Road in Costa Rica along the San Juan River (Nica-
ragua v. Costa Rica), Counter-Claims, Order of 18 April 2013,
I.C.J. Reports 2013, pp. 212-213, para. 33; Armed Activities on the
Territory of the Congo (Democratic Republic of Congo v. Uganda),
Counter-Claims, Order of 29 November 2001, I.C.J. Reports 2001,
p. 679, para. 38).
   25. With respect to the connection in law, the Court has examined
whether there is a direct connection between the counter-claim and the
principal claim in terms of the legal principles or instruments relied upon,
as well as whether the applicant and the respondent were considered as
pursuing the same legal aim by their respective claims (see Certain Activi-
ties Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicara-
gua) and Construction of a Road in Costa Rica along the San Juan River
(Nicaragua v. Costa Rica), Counter-Claims, Order of 18 April 2013,
I.C.J. Reports 2013, p. 213, para. 35; Application of the Convention on the
Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), Counter-Claims, Order of 17 December 1997,
I.C.J. Reports 1997, p. 258, para. 35; Oil Platforms (Islamic Republic of
Iran v. United States of America), Counter-Claim, Order of 10 March
1998, I.C.J. Reports 1998, p. 205, para. 38; Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria), Order of 30 June
1999, I.C.J. Reports 1999 (II), pp. 985-986; Armed Activities on the
Territory of the Congo (Democratic Republic of Congo v. Uganda),
Counter-Claims, Order of 29 November 2001, I.C.J. Reports 2001,
p. 679, paras. 38 and 40).

                   A. First and Second Counter-Claims
   26. In the body of the Counter-Memorial and in its written observa-
tions, Colombia explains that its ﬁrst counter-claim is based on “Nicara-
gua’s violation of its duty of due diligence to protect and preserve the
marine environment of the Southwestern Caribbean Sea”, and that its

                                                                         12

        sovereign rights and maritime spaces (ord. 15 XI 17)           298

second counter-claim, which “is a logical consequence of the ﬁrst one”,
deals with “Nicaragua’s violation of its duty of due diligence to protect
the right of the inhabitants of the San Andrés Archipelago, in particular
the Raizales, to beneﬁt from a healthy, sound and sustainable environ-
ment”.
   27. These two counter-claims are formulated diﬀerently in the submis-
sions contained at the end of Colombia’s Counter-Memorial, which read
as follows:
      “II. . . . [T]he Republic of Colombia respectfully requests the Court
    to adjudge and declare that
    5. Nicaragua has infringed Colombia’s sovereign rights and mari-
        time spaces in the Caribbean Sea by failing to prevent its ﬂag or
        licensed vessels from ﬁshing in Colombia’s waters;

    6. Nicaragua has infringed Colombia’s sovereign rights and mari-
       time spaces in the Caribbean Sea by failing to prevent its ﬂag or
       licensed vessels from engaging in predatory and unlawful ﬁshing
       methods in violation of its international obligations;

    7. Nicaragua has infringed Colombia’s sovereign rights and mari-
       time spaces by failing to fulﬁl its international legal obligations
       with respect to the environment in areas of the Caribbean Sea to
       which said obligations apply.”
   28. According to Colombia, there are a number of elements which
show that the ﬁrst and second counter-claims “are directly connected
with the subject-matter of Nicaragua’s claims and pursue the same legal
aims, and are thus admissible” under Article 80, paragraph 1, of the
Rules of Court.
   29. In particular, Colombia asserts that these two counter-claims arise
out of the same factual complex as Nicaragua’s principal claims. First,
according to Colombia, these counter-claims and Nicaragua’s principal
claims refer to the same geographical area, that is the area comprising
parts of the Seaﬂower Biosphere Reserve and the Seaﬂower Marine Pro-
tected Area, including the maritime area around the Luna Verde Bank,
“which is where most of the ‘incidents’ mentioned by Nicaragua are said
to have taken place”, as well as within Colombia’s declared contiguous
zone. Secondly, Colombia explains, these counter-claims and the princi-
pal claims are based on facts of the same nature because they address the
conduct of the Parties with respect to the preservation and protection of
the marine environment and the exercise of due diligence within the rele-
vant maritime area. Thirdly, Colombia maintains that they concern
events that occurred within the same period of time.
   30. Colombia further contends that its ﬁrst and second counter-claims
have a direct legal connection with Nicaragua’s principal claims. Colom-
bia asserts that they are based on the same corpus of law, namely the


                                                                        13

        sovereign rights and maritime spaces (ord. 15 XI 17)             299

customary international law of the sea which addresses the sovereign
rights of coastal States in connection with those States’ international obli-
gations, as well as the rights and duties of other States, including environ-
mental rules. Moreover, Colombia, in its counter-claims, and Nicaragua,
in its principal claims, pursue the same legal aims because, according to
Colombia, “each Party is contesting the legality of the conduct of the
other in the same maritime areas”.


                                     *
   31. For its part, Nicaragua contends that some of the alleged facts
upon which Colombia relies in its ﬁrst two counter-claims, i.e., the inci-
dents of alleged predatory ﬁshing and pollution by Nicaraguan ﬁshermen,
do not relate to the same geographical area as the facts invoked in its own
claims. According to Nicaragua, the facts adduced by Colombia took
place “in the territorial sea around Colombia’s Serrana Cay or in the
Colombia-Jamaica Joint Regime Area”; by contrast, the facts underpin-
ning Nicaragua’s claims occurred in its exclusive economic zone (EEZ).
Nicaragua further contends that the ﬁrst two counter-claims and Nicara-
gua’s principal claims involve diﬀerent types of conduct — Colombia
relies on the alleged failure of Nicaragua to protect and preserve the
marine environment in the south-western Caribbean Sea, while Nicara-
gua invokes Colombia’s interference with, and violations of, Nicaragua’s
exclusive sovereign rights and jurisdiction in the maritime areas adjudged
by the Court in 2012 to appertain to it. In Nicaragua’s view, the facts on
which Nicaragua and Colombia rely “are of a fundamentally diﬀerent
nature”. Indeed, according to Nicaragua, its claims concern the “active
assertion” by Colombia of rights and jurisdiction in areas which do not
appertain to Colombia; whereas Colombia’s counter-claims “are based
on the alleged inactivity of Nicaragua in the face of the environmentally
destructive practices of Nicaragua’s own citizens” (emphasis in the
original).




   32. Nicaragua also argues that Colombia’s ﬁrst two counter-claims
and Nicaragua’s claims are not based on the same legal principles and
instruments, and therefore do not pursue the same legal aim. In Nicara-
gua’s view, Colombia seeks to establish Nicaragua’s international respon-
sibility for alleged violations of the rules of customary international law
relating to the preservation and protection of the environment, and the
exercise of due diligence, as well as of the provisions of various interna-
tional instruments, including the Convention on International Trade in
Endangered Species of Wild Fauna and Flora (the “CITES Conven-
tion”), the Convention for the Protection and Development of the Marine

                                                                          14

        sovereign rights and maritime spaces (ord. 15 XI 17)           300

Environment in the Wider Caribbean Region (the “Cartagena Conven-
tion”), and the Code of Conduct on Responsible Fisheries of the Food
and Agriculture Organization (FAO). Nicaragua, for its part, relies on
the Court’s 2012 Judgment in the case concerning Territorial and Maritime
Dispute (Nicaragua v. Colombia) (hereinafter referred to as the
“2012 Judgment”) and the rules of customary international law as
reﬂected in Parts V and VI of UNCLOS, which recognize the exclusive
sovereign rights and jurisdiction of a coastal State within its maritime
areas.
   33. Nicaragua accordingly concludes that Colombia has failed to show
that its ﬁrst and second counter-claims meet the condition of direct con-
nection set out in Article 80 of the Rules of Court, and contends that,
consequently, these two counter-claims must be declared inadmissible as
such.

                                   * *
   34. The Court has already noted that Colombia’s formulations of the
ﬁrst and second counter-claims diﬀer in the submissions contained at the
end of the Counter-Memorial, and in the body of the Counter-Memorial
and in its written observations. While broadly similar in scope, these for-
mulations are worded in a diﬀerent way (see paragraphs 26 and 27 above).
In this respect, the Court notes that submissions formulated by the
parties at the end of their written pleadings must be read in light of the
arguments developed in the body of those pleadings. In the present case,
the Court further observes that the arguments of the Parties on direct
connection are based on the wording used by Colombia in the body of its
Counter-Memorial and written observations. Consequently, for the pur-
poses of considering the admissibility of the ﬁrst and second counter-
claims as such, the Court will refer to the wording used by Colombia
in the body of its Counter-Memorial and written observations.

   35. Both the ﬁrst and second counter-claims relate to Nicaragua’s pur-
ported violations of its obligation to protect and preserve the marine
environment. The ﬁrst counter-claim is based on Nicaragua’s alleged
breach of a duty of due diligence to protect and preserve the marine envi-
ronment of the south-western Caribbean Sea. The second counter-claim
deals with Nicaragua’s breach of its alleged duty of due diligence to pro-
tect the right of the inhabitants of the San Andrés Archipelago, in par-
ticular the Raizales, to beneﬁt from a healthy, sound and sustainable
environment. The Court notes that Colombia characterizes the second
claim as a “logical consequence” of the ﬁrst one and that Nicaragua does
not challenge this assertion. Therefore, the Court will examine the ﬁrst
and second counter-claims jointly, keeping in mind, nevertheless, that
they are separate.
   36. A majority of the incidents referred to by Colombia in its ﬁrst and
second counter-claims allegedly occurred in Nicaragua’s EEZ, and more

                                                                        15

        sovereign rights and maritime spaces (ord. 15 XI 17)            301

speciﬁcally in the maritime area around the Luna Verde Bank, which is
located in the Seaﬂower Biosphere Reserve. Yet, in its counter-claims,
Colombia also refers to certain incidents that have allegedly taken place
within Colombia’s territorial sea and the Joint Regime Area with Jamaica
(around Serranilla and Bajo Alicia). However, since the number of these
incidents is limited and most of the incidents referred to by Colombia
have allegedly occurred in the maritime area around the Luna Verde
Bank in Nicaragua’s EEZ, the Court is of the view that Colombia’s ﬁrst
and second counter-claims essentially relate to the same geographical
area that is the focus of Nicaragua’s principal claims.

   37. With regard to the alleged facts underpinning Colombia’s ﬁrst and
second counter-claims and Nicaragua’s principal claims, respectively, the
Court observes that Colombia relies on the alleged failure of Nicaragua
to protect and preserve the marine environment in the south-western
Caribbean Sea. In particular, Colombia contends that private Nicara-
guan vessels have engaged in predatory ﬁshing practices and have been
destroying the marine environment of the south-western Caribbean Sea,
thus preventing the inhabitants of the San Andrés Archipelago, including
the Raizal community, from beneﬁting from a healthy, sound and sus-
tainable environment and habitat. By contrast, the principal claims of
Nicaragua are based upon Colombia’s Navy’s alleged interference with
and violations of Nicaragua’s exclusive sovereign rights and jurisdiction
in Nicaragua’s EEZ. Nicaragua states that Colombia has prevented Nica-
raguan ﬁshing vessels and its naval and coast guard vessels from navigat-
ing, ﬁshing and exercising jurisdiction in Nicaragua’s EEZ. Thus, the
Court ﬁnds that the nature of the alleged facts underlying Colombia’s
ﬁrst and second counter-claims and Nicaragua’s principal claims is diﬀer-
ent, and that these facts do not relate to the same factual complex.


   38. Furthermore, there is no direct legal connection between Colom-
bia’s ﬁrst and second counter-claims, and Nicaragua’s principal claims.
First, the legal principles relied upon by the Parties are diﬀerent. In its
ﬁrst two counter-claims, Colombia invokes rules of customary interna-
tional law and international instruments relating essentially to the preser-
vation and protection of the environment; by contrast, in its principal
claims, Nicaragua refers to customary rules of the international law of the
sea relating to the sovereign rights, jurisdiction and duties of a coastal
State within its maritime areas, as reﬂected in Parts V and VI of UNCLOS.
Secondly, the Parties are not pursuing the same legal aim by their respec-
tive claims. While Colombia seeks to establish that Nicaragua has failed
to comply with its obligation to protect and preserve the marine environ-
ment in the south-western Caribbean Sea, Nicaragua seeks to demon-
strate that Colombia has violated Nicaragua’s sovereign rights and
jurisdiction within its maritime areas.


                                                                         16

        sovereign rights and maritime spaces (ord. 15 XI 17)            302

   39. The Court therefore concludes that there is no direct connection,
either in fact or in law, between Colombia’s ﬁrst and second counter-
claims and Nicaragua’s principal claims.

                         B. Third Counter-Claim
  40. In its third counter-claim, Colombia requests the Court to declare
that Nicaragua has infringed the customary artisanal ﬁshing rights of the
local inhabitants of the San Andrés Archipelago, including the indige-
nous Raizal people, to access and exploit their traditional ﬁshing grounds.
In particular, Colombia refers to various alleged acts of intimidation and
harassment of the artisanal ﬁshermen of the San Andrés Archipelago by
Nicaragua’s Navy — such as the seizure of the artisanal ﬁshermen’s prod-
ucts, ﬁshing gear, food and other property.

   41. In order to demonstrate that there is a direct connection between
its third counter-claim and Nicaragua’s principal claims, Colombia con-
tends that the third counter-claim, in the same manner as Nicaragua’s
principal claims, relates to events that occurred in the aftermath of the
2012 Judgment in the maritime zones declared by the Court to appertain
to Nicaragua and, in particular, “in the shallow waters of the area of
Cape Bank known as Luna Verde, or the deep-sea banks situated between
the Northern Colombian islands of Quitasueño and Serrana”. Thus,
according to Colombia, there is “an obvious temporal and geographic
overlapping” between Nicaragua’s principal claims and Colombia’s third
counter-claim inasmuch as they relate to the same time period and the
same geographical area. Furthermore, Colombia alleges that the facts
relied upon by Nicaragua in its principal claims and by Colombia in its
third counter-claim are of the same nature, in that they allege similar
types of conduct. It explains that “Nicaragua has complained because of
the conduct of the Colombian Navy vis-à-vis Nicaraguan ﬁshermen” and
that “Colombia has complained because of the conduct of the Nicara-
guan Navy vis-à-vis Colombian ﬁshermen in the same area”.
   Finally, Colombia asserts that there is a legal connection between
Nicaragua’s principal claims and Colombia’s counter-claim because the
Parties’ respective claims are based on the same legal principles or instru-
ments, that is customary international law. Indeed, Nicaragua’s claims
concern customary rules relating to the coastal State’s rights to exploit
marine resources in its own EEZ, and Colombia’s counter-claim relates to
customary rights to access and exploit marine resources located in the
same maritime zone. Colombia adds that the Parties are pursuing the
same legal aim, since they are both seeking to establish the international
responsibility of the other by invoking violations of customary rules relat-
ing to the access to ﬁshing resources in the same maritime zone.


                                     *

                                                                         17

        sovereign rights and maritime spaces (ord. 15 XI 17)            303

   42. For its part, Nicaragua contends that, although the facts under-
lying Colombia’s third counter-claim “generally relate to the same geo-
graphical area and the same time period as the facts stated in Nicaragua’s
claim”, their nature is diﬀerent because they took place “in very diﬀerent
legal zones”. Nicaragua considers that, while the harassment of which it
complains occurred “in its own maritime zones and was committed by
another State that has no sovereign rights or jurisdiction in those areas”,
the harassment of which Colombia complains allegedly took place “out-
side Colombia’s maritime zones in areas that are subject to exclusive sov-
ereign rights and jurisdiction of Nicaragua”.
   43. Furthermore, Nicaragua asserts that the legal principles that
underlie Colombia’s third counter-claim are not the same as those that
support Nicaragua’s principal claims and that the Parties’ claims do not
pursue the same legal aim. In this regard, Nicaragua argues that, while it
“seeks to vindicate its exclusive sovereign rights as adjudged by the Court
in its 2012 Judgment”, Colombia’s third counter-claim concerns
“the alleged non-exclusive private rights of its citizens to continue tradi-
tional ﬁshing activities in Nicaragua’s EEZ despite the 2012 Judgment”
(emphasis in the original). Nicaragua adds that it is seeking “reaﬃrma-
tion of its rights and jurisdiction qua sovereign”, unlike Colombia, which
is “acting as parens patriae on behalf of its people to assert putative pri-
vate rights”.


                                    * *
  44. The Court observes that the Parties agree that the facts relied upon
by Colombia, in its third counter-claim, and by Nicaragua, in its princi-
pal claims, relate to the same time period (following the delivery of the
2012 Judgment) and the same geographical area (Nicaragua’s EEZ). The
Court further notes that the facts underpinning the third counter-claim of
Colombia and the principal claims of Nicaragua are of the same nature in
so far as they allege similar types of conduct of the naval forces of one
Party vis-à-vis nationals of the other Party. In particular, Colombia com-
plains about the treatment (alleged harassment, intimidation, coercive
measures) by Nicaragua’s Navy of Colombian artisanal ﬁshermen in the
waters in the area of Luna Verde and in the area between Quitasueño and
Serrana, while Nicaragua complains about the treatment (alleged harass-
ment, intimidation, coercive measures) by Colombia’s Navy of Nicara-
guan licensed vessels ﬁshing in the same waters. At this stage of the
proceedings, for the purposes of deciding on the question whether Colom-
bia’s third counter-claim is admissible as such, the Court does not need to
address the issue of the relationship between the legal status of the mari-
time zones involved and the rights of the respective Parties, which belongs
to the merits.



                                                                         18

        sovereign rights and maritime spaces (ord. 15 XI 17)             304

   45. With regard to the legal principles relied upon by the Parties, the
Court notes that Colombia’s third counter-claim is based on the alleged
right of a State and its nationals to access and exploit, under certain con-
ditions, living resources in another State’s EEZ. The Court further notes
that Nicaragua’s principal claims are based on customary rules relating to
a coastal State’s sovereign rights and jurisdiction in its EEZ, including the
rights of a coastal State over marine resources located in this area. Thus,
the respective claims of the Parties concern the scope of the rights and
obligations of a coastal State in its EEZ. In addition, the Parties are pur-
suing the same legal aim by their respective claims since they are both
seeking to establish the responsibility of the other by invoking violations
of a right to access and exploit marine resources in the same maritime
area. Consequently, the Court considers that there is a direct legal con-
nection between Colombia’s third counter-claim and Nicaragua’s princi-
pal claims.


  46. The Court therefore concludes that there is a direct connection, as
required by Article 80 of the Rules of Court, between Colombia’s third
counter-claim and Nicaragua’s principal claims.

                         C. Fourth Counter-Claim
   47. In its fourth counter-claim, Colombia requests the Court to
declare that Nicaragua, by adopting Decree No. 33-2013 of 19 August
2013, which established straight baselines and, according to Colombia,
had the eﬀect of extending its internal waters and maritime zones beyond
what international law permits, has violated Colombia’s sovereign rights
and jurisdiction. According to Colombia, “Nicaragua’s unlawful
decision to establish a system of straight baselines to determine the
limit from which the breadth of its maritime zones are measured has
directly infringed Colombia’s rights in the Caribbean Sea” in three
diﬀerent ways: ﬁrst, Nicaragua’s adoption of Decree No. 33-2013
extended its internal waters eastward, thereby “den[ying] the right of
innocent passage and freedom of navigation in vast stretches of sea in
which these rights and freedoms should be enjoyed”; secondly, it extended
the territorial sea of Nicaragua, having the consequence of unduly
restraining Colombia’s navigational rights; thirdly, it extended Nicara-
gua’s exclusive economic zone, which “created an artiﬁcial overlap with
Colombia’s entitlement to its exclusive economic zone and continen-
tal shelf”. Colombia considers that there is a direct connection between
its fourth counter-claim and Nicaragua’s principal claims regarding
Colombia’s Decree 1946 of 9 September 2013 establishing its “Integral
Contiguous Zone”, as subsequently amended by Decree 1119 of
17 June 2014. It recalls that Nicaragua contends that, by virtue of
these decrees, Colombia has claimed for itself large parts of the maritime
area that the Court had determined to belong to Nicaragua and has,

                                                                          19

        sovereign rights and maritime spaces (ord. 15 XI 17)           305

therefore, allegedly “violated Nicaragua’s maritime zones and sovereign
rights”.

   48. Colombia asserts that its fourth counter-claim and Nicaragua’s
principal claims — both dealing with the adoption of the respective
decrees — are connected in fact and in law. First, Colombia points out
that the two decrees were adopted during the same period, namely Nica-
ragua’s decree on 19 August 2013 and Colombia’s decree on 9 September
2013. Secondly, according to Colombia, they “are domestic acts that
relate to the delineation of Coastal States’ maritime areas”. Thirdly, both
decrees “allegedly extend the Parties’ maritime areas beyond what is
allowed under international law”. Fourthly, they concern the implemen-
tation of the 2012 Judgment.


  49. As far as the legal connection is concerned, Colombia is of the view
that its fourth counter-claim and Nicaragua’s principal claims regarding
Colombia’s Decree 1946 are based on legal principles pertaining to the
same corpus of international law, namely the customary international law
of the sea. That is, according to Colombia, suﬃcient to establish their
direct connection in law. Colombia also considers that both claims have
the same legal aim.

                                    *
   50. For its part, Nicaragua contends that Colombia’s fourth counter-
claim has no direct factual connection with Nicaragua’s principal claims.
First, Nicaragua explains that these claims do not concern the same geo-
graphical area. In particular, Nicaragua’s claims relate to “Colombia’s
violations of Nicaragua’s rights and jurisdiction in its EEZ”, while
Colombia’s fourth counter-claim relates “only to the extent of Nicara-
gua’s internal waters and territorial sea”. Secondly, according to Nicara-
gua, the facts relied upon by Colombia are not of the same nature as the
facts underlying Nicaragua’s claims. Whereas Colombia refers to Nicara-
gua’s decree which relates to the extent of Nicaragua’s maritime zones in
the Caribbean Sea, the facts underpinning Nicaragua’s claim “concerning
Colombia’s Integral Contiguous Zone relate to Colombia’s challenge to
the existence of Nicaragua’s exclusive sovereign rights and jurisdiction in
maritime areas delimited in the 2012 Judgment” (emphasis in the origi-
nal). Finally, Nicaragua alleges that its claim concerns matters that were
expressly settled by the Court in its 2012 Judgment. In contrast, Colom-
bia’s fourth counter-claim relates to an issue which was not addressed in
that Judgment, namely the baselines from which Nicaragua is to measure
the breadth of its maritime spaces.

   51. Nicaragua argues that Colombia has equally failed to show a direct
legal connection between its fourth counter-claim and Nicaragua’s princi-

                                                                        20

        sovereign rights and maritime spaces (ord. 15 XI 17)            306

pal claims. Nicaragua contends that its claims are based on the 2012 Judg-
ment which established the maritime boundary between the Parties
“within 200 [nautical miles]”, as well as on the customary international
law rules governing a coastal State’s rights, jurisdiction and duties in the
EEZ and its rights over the continental shelf. Nicaragua notes that Colom-
bia’s claim is premised on the assertion that Nicaragua’s decree is not in
conformity with the customary international law rules governing the use
of straight baselines as a method for drawing the baselines from which the
breadth of maritime spaces is measured. Finally, Nicaragua contends that
the Parties are not pursuing the same legal aim, because Nicaragua’s
200-nautical-mile limit is the same whether measured from straight or nor-
mal baselines. Nicaragua’s decree, therefore, “does not have the eﬀect of
impinging on Colombia’s EEZ or continental shelf” whereas Colombia’s
decree “violates Nicaragua’s EEZ and continental shelf”.



                                    * *
   52. The Court observes that the facts relied upon by Colombia in its
fourth counter-claim and by Nicaragua in its principal claims — i.e. the
adoption of domestic legal instruments ﬁxing the limits or the extent of
their respective maritime zones — relate to the same time period. Nicara-
gua’s Decree No. 33-2013 was adopted on 19 August 2013 and Colom-
bia’s Decree 1946 was adopted on 9 September 2013. The Court notes,
above all, that both Parties complain about the provisions of domestic
law adopted by each Party with regard to the delineation of their respec-
tive maritime spaces in the same geographical area, namely in the south-
western part of the Caribbean Sea lying east of the Nicaraguan coast and
around the Colombian Archipelago of San Andrés.
   53. The Court observes that Nicaragua claims the respect of its rights
in the EEZ and that the limits of Nicaragua’s EEZ depend on its base-
lines, which are challenged in Colombia’s fourth counter-claim. Further-
more, the Court notes that, in their respective claims, Nicaragua and
Colombia allege violations of the sovereign rights they each claim to pos-
sess on the basis of customary international rules relating to the limits,
régime and spatial extent of the EEZ and contiguous zone, in particular
in situations where these zones overlap between States with opposite
coasts. The fact that the limits of these zones in the south-western part of
the Caribbean Sea (lying east of the Nicaraguan coast and around the
Colombian Archipelago of San Andrés) were established by the
2012 Judgment does not change the ultimate legal basis of the rights per-
taining to Nicaragua and Colombia. Although the Court observed in its
Judgment on preliminary objections that “[t]he 2012 Judgment of the
Court is undoubtedly relevant to [the] dispute [between the Parties] in
that it determines the maritime boundary between the Parties and, conse-
quently, which of the Parties possesses sovereign rights under customary

                                                                         21

        sovereign rights and maritime spaces (ord. 15 XI 17)            307

international law in the [relevant] maritime areas”, it made clear, how-
ever, that “those rights are derived from customary international law”
(Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
bean Sea (Nicaragua v. Colombia), Preliminary Objections, Judgment,
I.C.J. Reports 2016 (I), pp. 41-42, para. 109). In addition, the Parties are
pursuing the same legal aim by their respective claims, since each is seek-
ing a declaration that the other Party’s decree is in violation of interna-
tional law. Consequently, the Court considers that there is a direct legal
connection between Colombia’s fourth counter-claim and Nicaragua’s
principal claims.

  54. The Court therefore concludes that there is a direct connection, as
required by Article 80 of the Rules of Court, between Colombia’s fourth
counter-claim and Nicaragua’s principal claims.

                 D. Conclusion of the Court with respect
                  to the Direct Connection Requirement
   55. The Court concludes that there is no direct connection between
Colombia’s ﬁrst and second counter-claims and Nicaragua’s principal
claims. It does however consider that Colombia’s third and fourth counter-
claims are directly connected with the subject-matter of Nicaragua’s
principal claims.



                            III. Jurisdiction

  56. It is now for the Court to examine whether Colombia’s third and
fourth counter-claims meet the requirement of jurisdiction contained in
Article 80, paragraph 1, of the Rules of Court.

                                    * *
   57. Nicaragua contends that the Court has no jurisdiction to entertain
Colombia’s counter-claims. It argues that the critical date for determining
jurisdiction over Colombia’s counter-claims is the date on which they
were submitted, not the date of Nicaragua’s Application. In this regard,
it notes that Colombia submitted its counter-claims nearly three years
after the Pact of Bogotá had ceased to be in force between the Parties, by
virtue of its denunciation by Colombia. Nicaragua concludes that, since
the Pact is the only basis of jurisdiction in the present case, Colombia’s
counter-claims do not come within the jurisdiction of the Court and must
be dismissed.

  58. Nicaragua also asserts that, under Article XXXI of the Pact of
Bogotá, the existence of a dispute between the Parties is a condition of the

                                                                         22

        sovereign rights and maritime spaces (ord. 15 XI 17)             308

Court’s jurisdiction. Nicaragua argues that Colombia, however, has failed
to establish the existence of such a dispute with respect to the subject-
matter of its third counter-claim. It contends that there is nothing in the
record, either by way of diplomatic Note, public statements from high-
ranking oﬃcials or anything else, that shows that this counter-claim was
positively opposed by Nicaragua. According to Nicaragua, there is there-
fore no basis on which the Court can infer the existence of a dispute.
   59. Finally, Nicaragua is of the view that Colombia has not met the
precondition stated in Article II of the Pact of Bogotá. Under this provi-
sion, Nicaragua recalls, States parties may have recourse to the dispute
settlement mechanisms provided in the Pact, only in the event that the
dispute “in the opinion of the parties, cannot be settled by direct negotia-
tions through the usual diplomatic channels”. In this regard, Nicaragua
observes that Colombia has not demonstrated that the Parties were of the
opinion that the matters raised by Colombia in its third counter-claim
could not be settled by direct negotiations.


                                     *
   60. For its part, Colombia contends that its counter-claims come
within the jurisdiction of the Court on the basis of the Pact of Bogotá.
Colombia observes that the Court’s jurisdiction over incidental proceed-
ings must be assessed at the time of the ﬁling of the main proceedings, i.e.,
on 26 November 2013 in the present case, when Nicaragua ﬁled its Appli-
cation instituting proceedings. Colombia adds that all the facts it alleges
in its counter-claims occurred before that critical date. Thus, the fact that
the Pact of Bogotá ceased to be in force on 27 November 2013 between
the Parties does not deprive the Court of the jurisdiction already estab-
lished under this instrument with regard to the principal proceedings to
entertain Colombia’s counter-claims. Therefore, according to Colombia,
as long as the issues raised in Colombia’s counter-claims are directly con-
nected with the principal claims and relate to situations that arose between
Nicaragua and Colombia before the critical date of 26 November 2013 —
when the Pact of Bogotá was still in force — the Court has jurisdiction to
entertain those counter-claims.


   61. Colombia further observes that it does not have to establish
the existence of a dispute with Nicaragua on the subject-matter of its
counter-claims, nor does it need to provide evidence that the matters pre-
sented in its counter-claims could not, in the opinion of the Parties, be
settled by negotiations. It is of the view that these conditions are irrele-
vant in determining the Court’s jurisdiction under Article 80 of the Rules
of Court.
   62. As for the ﬁrst condition, Colombia considers that Article 80 of the
Rules of Court does not require the respondent presenting counter-claims

                                                                          23

        sovereign rights and maritime spaces (ord. 15 XI 17)            309

to demonstrate that it has a dispute with the applicant regarding the
subject-matter of these counter-claims because that provision “presup-
poses the existence of a dispute over which the Court has already accepted
jurisdiction”. According to Colombia, its counter-claims are admissible
under the same basis of jurisdiction upon which the Court entertains
Nicaragua’s claims, that is the Pact of Bogotá, because Colombia’s
counter-claims are “inextricably linked to the subject-matter of the dis-
pute”, as deﬁned by the Court in its Judgment on preliminary objections.
In any event, Colombia considers that it has submitted suﬃcient and sub-
stantial evidence that Nicaragua was aware or could not have been
unaware of the existence of a dispute between the Parties relating to the
subject-matter of Colombia’s counter-claims. In particular, with regard to
the ﬁrst, second and third counter-claims, it maintains that
    “Nicaragua and Colombia have opposite views regarding the
    rights, obligations and duties of the coastal State (Nicaragua) and the
    rights and duties of other States (in this case, Colombia) in the exclu-
    sive economic zone, as well as opposite views regarding how their
    counter-party is performing or failing to perform its obligations and
    duties or guaranteeing the rights of the other”.
   63. As for the second condition, Colombia disagrees with Nicaragua
that the matters presented in Colombia’s counter-claims should have
been the subject of prior negotiations. It claims that “a dispute has
already crystallized, adjudication is the mean chosen to resolve it and the
Colombian counter-claims are reactions to the Nicaraguan claims that
could not be settled by negotiations”. In any event, Colombia is of the
view that Nicaragua has not presented any evidence that the maritime
issues between the Parties which have arisen after the 2012 Judgment
could be settled by direct negotiations through the usual diplomatic
channels.


                                   * *
   64. The Court recalls that, in the present case, Nicaragua has invoked
Article XXXI of the Pact of Bogotá as a basis of the Court’s jurisdiction.
According to this provision, the parties to the Pact recognize as compul-
sory the jurisdiction of the Court “so long as the present Treaty is in
force”. Under Article LVI, the Pact remains in force indeﬁnitely, but
“may be denounced upon one year’s notice”. Thus, after the denunciation
of the Pact by a State party, the Pact shall remain in force between the
denouncing State and the other parties for a period of one year following
the notiﬁcation of denunciation.
   65. Colombia ratiﬁed the Pact of Bogotá on 14 October 1968 but subse-
quently gave notice of denunciation on 27 November 2012. The Applica-
tion in the present case was submitted to the Court on 26 November 2013,
i.e., after the transmission of Colombia’s notiﬁcation of denunciation but

                                                                         24

         sovereign rights and maritime spaces (ord. 15 XI 17)              310

before the one-year period referred to in Article LVI had elapsed. In its
Judgment on preliminary objections of 17 March 2016, the Court noted
that Article XXXI of the Pact was still in force between the Parties on the
date that the Application in the present case was ﬁled, and considered that
the fact that the Pact had subsequently ceased to be in force between the
Parties did not aﬀect the jurisdiction which existed on the date that the
proceedings were instituted (see Alleged Violations of Sovereign Rights and
Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2016 (I), pp. 25-26, para. 48).
   66. Colombia, relying on Article XXXI of the Pact of Bogotá, pre-
sented its counter-claims, which appeared as part of the submissions con-
tained in its Counter-Memorial, on 17 November 2016, i.e. after the Pact
of Bogotá had ceased to be in force between the Parties. Accordingly, the
question that arises is whether, in a situation where a respondent has
invoked in its counter-claims the same jurisdictional basis as that invoked
by the applicant when instituting the proceedings, that respondent is pre-
vented from relying on that basis of jurisdiction on the grounds that it
has ceased to be in force in the period between the ﬁling of the applica-
tion and the ﬁling of the counter-claims.
   67. Once the Court has established jurisdiction to entertain a case, it
has jurisdiction to deal with all its phases; the subsequent lapse of the title
cannot deprive the Court of its jurisdiction. As the Court stated in the
Nottebohm case, in the context of the lapse, after the ﬁling of the applica-
tion, of the respondent’s declaration of acceptance of the compulsory
jurisdiction of the Court:
        “When an Application is ﬁled at a time when the law in force
     between the parties entails the compulsory jurisdiction of the Court . . .
     the ﬁling of the Application is merely the condition required to enable
     the clause of compulsory jurisdiction to produce its eﬀects in respect
     of the claim advanced in the Application. Once this condition has
     been satisﬁed, the Court must deal with the claim; it has jurisdiction
     to deal with all its aspects, whether they relate to jurisdiction, to
     admissibility or to the merits. An extrinsic fact such as the subsequent
     lapse of the Declaration, by reason of the expiry of the period or by
     denunciation, cannot deprive the Court of the jurisdiction already
     established.” (Nottebohm (Liechtenstein v. Guatemala), Preliminary
     Objection, Judgment, I.C.J. Reports 1953, p. 123.)
Although, as the Court noted above (see paragraph 18), counter-claims
are autonomous legal acts the object of which is to submit new claims to
the Court, they are, at the same time, linked to the principal claims, and
their purpose is to react to them in the same proceedings in respect of
which they are incidental. Consequently, the lapse of the jurisdictional
title invoked by an applicant in support of its claims subsequent to the
ﬁling of the application does not deprive the Court of its jurisdiction to
entertain counter-claims ﬁled on the same jurisdictional basis. The Court
notes that the opposite approach would have the disadvantage of allow-

                                                                            25

         sovereign rights and maritime spaces (ord. 15 XI 17)             311

ing the applicant, in some instances, to remove the basis of jurisdiction
after an application has been ﬁled and thus insulate itself from any
counter-claims submitted in the same proceedings and having a direct
connection with the principal claim.


  68. The Court recalls that, in its Judgment on preliminary objections
of 17 March 2016, it recognized that, at the time the Application was
ﬁled, it had jurisdiction on the basis of Article XXXI of the Pact of
Bogotá. It also recalls that the title of jurisdiction had elapsed before
Colombia’s Counter-Memorial was ﬁled. However, Colombia’s third and
fourth counter-claims were brought under the same title of jurisdiction as
Nicaragua’s principal claims and have been found to be directly con-
nected to these claims (see paragraph 55 above). It follows that the termi-
nation of the Pact of Bogotá as between the Parties did not, per se,
deprive the Court of its jurisdiction to entertain those counter-claims.


   69. The Court observes that, in order to establish if counter-claims
come within its jurisdiction, it must also examine whether the conditions
contained in the instrument providing for such jurisdiction are met (see
for example Jurisdictional Immunities of the State (Germany v. Italy),
Counter-Claim, Order of 6 July 2010, I.C.J. Reports 2010 (I), pp. 316-321,
paras. 17-31). It follows that, in ascertaining whether it has jurisdiction to
entertain Colombia’s third and fourth counter-claims, the Court needs to
examine whether the conditions set out in the Pact of Bogotá have been
met.
   70. The Court recalls that by virtue of Article XXXI of the Pact of
Bogotá, the States parties agreed to accept the compulsory jurisdiction of
the Court, in conformity with Article 36, paragraph 2, of the Statute, for
“all disputes of a juridical nature that arise among them”. Thus, the exis-
tence of a dispute between the parties is a condition of its jurisdiction.
Therefore the Court, for the purposes of determining whether it has juris-
diction under this instrument in a given case, must establish the existence
of a dispute between the parties with regard to the subject-matter of the
counter-claims.
   71. According to the established case law of the Court, a dispute is “a
disagreement on a point of law or fact, a conﬂict of legal views or of
interests between [parties]” (Mavrommatis Palestine Concessions, Judg-
ment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11; Obligations concerning
Negotiations relating to Cessation of the Nuclear Arms Race and to Nuclear
Disarmament (Marshall Islands v. United Kingdom), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2016 (II), p. 849, para. 37). In order for a
dispute to exist, “[i]t must be shown that the claim of one party is posi-
tively opposed by the other” (South West Africa (Ethiopia v. South
Africa; Liberia v. South Africa), Preliminary Objections, Judgment,
I.C.J. Reports 1962, p. 328).

                                                                           26

        sovereign rights and maritime spaces (ord. 15 XI 17)           312

   72. In the present case, with regard to the third counter-claim, the
Court considers that the Parties hold opposing views on the scope of their
respective rights and duties in Nicaragua’s EEZ. Nicaragua was aware
that its views were positively opposed by Colombia, since, after the
2012 Judgment, the senior oﬃcials of the Parties exchanged public state-
ments expressing their divergent views on the relationship between the
alleged rights of the inhabitants of the San Andrés Archipelago to con-
tinue traditional ﬁsheries, invoked by Colombia, and Nicaragua’s asser-
tion of its right to authorize ﬁshing in its EEZ. According to Colombia,
Nicaragua’s naval forces have also intimidated Colombian artisanal ﬁsh-
ermen who seek to ﬁsh in traditional ﬁshing grounds. Therefore, it
appears that a dispute has existed between the Parties regarding the
alleged violation by Nicaragua of the rights at issue since November 2013,
if not earlier.


   73. With regard to the fourth counter-claim, the Court considers that
the Parties hold opposing views on the question of the delineation of their
respective maritime spaces in the south-western part of the Caribbean
Sea, following the Court’s 2012 Judgment. In this regard, the Court notes
that, in a diplomatic Note of protest addressed to the Secretary-General
of the United Nations on 1 November 2013, the Minister for Foreign
Aﬀairs of Colombia stated, inter alia, that “[t]he Republic of Colombia
wishe[d] to inform the United Nations and its Member States that the
straight baselines . . . claimed by Nicaragua [in Decree No. 33-2013 of
19 August 2013] [were] wholly contrary to international law”. The Court
further observes that, referring to this diplomatic Note, Nicaragua
acknowledged that “[t]here [was] therefore a ‘dispute’ on this issue”.
Therefore, it appears that a dispute has existed between the Parties on the
matter since November 2013, if not earlier.

   74. The Court now turns to the question whether, in accordance with
the condition set out in Article II of the Pact of Bogotá, the matters pre-
sented by Colombia in its counter-claims could not “in the opinion of the
Parties . . . be settled by direct negotiations”. The Court recalls that it
must determine whether the evidence demonstrates that “neither of the
Parties could plausibly maintain that the dispute between them could be
settled by direct negotiations through the usual diplomatic channels”
(Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
bean Sea (Nicaragua v. Colombia), Preliminary Objections, Judgment,
I.C.J. Reports 2016 (I), p. 37, para. 95).

   75. With respect to the third counter-claim, the Court recalls that, in
its Judgment on preliminary objections of 17 March 2016, it acknowl-
edged that “[t]he issues that the Parties identiﬁed for possible dialogue
include[d] ﬁshing activities of the inhabitants of San Andrés, Providencia
and Santa Catalina in waters that have been recognized as appertaining

                                                                        27

        sovereign rights and maritime spaces (ord. 15 XI 17)             313

to Nicaragua by the Court” (I.C.J. Reports 2016 (I), p. 38, para. 97).
However, it also observed that the fact that the Parties remained open for
dialogue was not a “decisive factor”, because what was essential for the
Court to decide was whether “the Parties considered in good faith a cer-
tain possibility of a negotiated settlement to exist or not to exist” (ibid.,
para. 99). The Court notes that, although following the 2012 Judgment
the Parties have made general statements on issues relating to ﬁshing
activities of the inhabitants of the San Andrés Archipelago, they have
never initiated direct negotiations in order to resolve these issues. This
shows that the Parties did not consider that there was a possibility of
ﬁnding a resolution of their dispute regarding the question of respect for
traditional ﬁshing rights through the usual diplomatic channels by direct
negotiations. Therefore the Court considers that the condition set out in
Article II of the Pact of Bogotá is met with respect to the third counter-
claim.

  76. With respect to the fourth counter-claim, the Court considers that
Nicaragua’s adoption of Decree No. 33-2013 of 19 August 2013 and
Colombia’s rejection of it by means of a diplomatic Note of protest from
the Minister for Foreign Aﬀairs of Colombia dated 1 November 2013 (see
paragraph 73 above) show that it would, in any event, no longer have
been useful for the Parties to engage in direct negotiations on the matter
through the usual diplomatic channels. The Court therefore ﬁnds that the
condition set out in Article II of the Pact of Bogotá is met with respect to
the fourth counter-claim.

  77. The Court concludes that it has jurisdiction to entertain Colombia’s
third and fourth counter-claims.


                             IV. Conclusion

  78. Given the above reasons, the Court concludes that the third and
fourth counter-claims presented by Colombia are admissible as such.


                                       *
                                   *       *

   79. The Court observes that a decision given on the admissibility of a
counter-claim taking account of the requirements of Article 80 of the
Rules of Court, in no way prejudges other questions with which the Court
would have to deal during the remainder of the proceedings.
   80. In order to protect the rights which third States entitled to appear
before the Court derive from the Statute, the Court instructs the Regis-
trar to transmit a copy of this Order to them.

                                                                          28

        sovereign rights and maritime spaces (ord. 15 XI 17)          314

  81. Taking into account the conclusions it has reached above regard-
ing the admissibility of the third and fourth counter-claims, the Court
considers it necessary for Nicaragua to ﬁle a Reply and Colombia a
Rejoinder, addressing the claims of both Parties in the current proceed-
ings, the subsequent procedure being reserved.

                                        *
                                    *       *

  82. For these reasons,
  The Court,
  (A) (1) By ﬁfteen votes to one,
  Finds that the ﬁrst counter-claim submitted by the Republic of Colom-
bia is inadmissible as such and does not form part of the current proceed-
ings;
  in favour: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
     Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue, Gaja, Sebu-
     tinde, Bhandari, Robinson, Gevorgian; Judge ad hoc Daudet;

  against: Judge ad hoc Caron;
  (2) By ﬁfteen votes to one,
  Finds that the second counter-claim submitted by the Republic of
Colombia is inadmissible as such and does not form part of the current
proceedings;
  in favour: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
     Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue, Gaja,
     Sebutinde, Bhandari, Robinson, Gevorgian; Judge ad hoc Daudet;

  against: Judge ad hoc Caron;
  (3) By eleven votes to ﬁve,
  Finds that the third counter-claim submitted by the Republic of Colom-
bia is admissible as such and forms part of the current proceedings;

  in favour: President Abraham; Vice-President Yusuf; Judges Owada,
    Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue, Bhandari,
    Robinson; Judge ad hoc Caron;
  against: Judges Tomka, Gaja, Sebutinde, Gevorgian; Judge ad hoc Daudet;

  (4) By nine votes to seven,
  Finds that the fourth counter-claim submitted by the Republic of
Colombia is admissible as such and forms part of the current proceed-
ings;

                                                                       29

        sovereign rights and maritime spaces (ord. 15 XI 17)           315

  in favour: President Abraham; Vice-President Yusuf; Judges Owada,
    Bennouna, Cançado Trindade, Xue, Bhandari, Robinson; Judge ad hoc
    Caron;
  against: Judges Tomka, Greenwood, Donoghue, Gaja, Sebutinde, Gevorgian;
    Judge ad hoc Daudet;
  (B) Unanimously,
  Directs Nicaragua to submit a Reply and Colombia to submit a
Rejoinder relating to the claims of both Parties in the current proceedings
and fixes the following dates as time-limits for the ﬁling of those plead-
ings:
  For the Reply of the Republic of Nicaragua, 15 May 2018;
  For the Rejoinder of the Republic of Colombia, 15 November 2018; and
  Reserves the subsequent procedure for further decision.
  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this ﬁfteenth day of November, two thou-
sand and seventeen, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Nicaragua and the Government of the Republic of
Colombia, respectively.

                                          (Signed) Ronny Abraham,
                                                      President.
                                         (Signed) Philippe Couvreur,
                                                       Registrar.




  Vice-President Yusuf appends a declaration to the Order of the Court;
Judges Tomka, Gaja, Sebutinde, Gevorgian and Judge ad hoc Daudet
append a joint opinion to the Order of the Court; Judge Cançado Trin-
dade appends a declaration to the Order of the Court; Judges Green-
wood and Donoghue append separate opinions to the Order of the
Court; Judge ad hoc Caron appends a dissenting opinion to the Order of
the Court.

                                                       (Initialled) R.A.
                                                      (Initialled) Ph.C.




                                                                           30

